Case: 13-12134     Date Filed: 12/26/2013   Page: 1 of 4


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12134
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:11-cv-20439-UU



WILLIE ALBERT SMITH,

                                                              Plaintiff-Appellant,

                                    versus

COLONEL CLEMONS,
SGT. FIGUROA,
et al.,

                                                          Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 26, 2013)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-12134     Date Filed: 12/26/2013    Page: 2 of 4


      Previously this Court vacated and remanded the district court’s dismissal of

Willie Albert Smith’s civil rights complaint against correctional officers at

Everglades Correctional Institution. Smith v. Clemons, 465 F. App’x 835 (11th

Cir. 2012). Upon remand the district court dismissed Smith’s complaint on

different grounds. Now Smith, proceeding pro se, appeals the dismissal of his

complaint as well as a motion we will construe as filed pursuant to Federal Rule of

Civil Procedure 59(e). Smith contends that the district court abused its discretion

by dismissing his suit because the court did not find that (1) his failure to comply

with the court order was willful or contumacious, or that (2) lesser sanctions would

have been insufficient. For the reasons below, we again vacate and remand.

      After Smith obtained an entry of default against four of the defendants, the

district court ordered him to submit proof of his claimed damages. Smith failed to

do so by the due date, but did submit two additional motions for default that

included affidavits signed by him claiming the amount of damages. The district

court then gave Smith until March 18, 2013 to show cause why the action should

not be dismissed for failure to prosecute, stating Smith had failed to comply with

the court’s earlier order to submit proof of damages. On March 22, 2013, the

district court dismissed Smith’s suit. On April 11, 2013, Smith filed his Rule 59(e)

motion, attaching documents including one date-stamped March 15, 2013 titled




                                          2
               Case: 13-12134     Date Filed: 12/26/2013    Page: 3 of 4


“Response to Order to Show Cause” that Smith argued was not filed because of a

problem with the prison mailroom. The court denied the motion.

      We review the dismissal of a complaint for failure to comply with a court

order for an abuse of discretion. Equity Lifestyle Props., Inc. v. Fla. Mowing &

Landscape Serv., Inc., 556 F.3d 1232, 1240 n.14 (11th Cir. 2009). The district

court has the inherent authority to manage its own docket in order “to achieve the

orderly and expeditious disposition of cases.” Id. at 1240 (internal quotation mark

omitted). The court can dismiss a claim if the plaintiff fails to prosecute it or if the

plaintiff does not comply with a court order. Id. The district court is not required

to “tolerate defiance of reasonable orders.” Id. at 1241.

      Nevertheless, the district court’s discretion to impose sanctions on a party

who fails to adhere to court rules and orders is not unlimited. Dismissal with

prejudice is improper “unless the district court finds a clear record of delay or

willful conduct and that lesser sanctions are inadequate to correct such conduct.”

Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006) (internal quotation marks

omitted); see also Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1339

(11th Cir. 2005) (“Our case law has articulated with crystalline clarity the outer

boundary of the district court’s discretion in these matters: dismissal with prejudice

is plainly improper unless and until the district court finds a clear record of delay

or willful conduct and that lesser sanctions are inadequate to correct such


                                           3
               Case: 13-12134     Date Filed: 12/26/2013     Page: 4 of 4


conduct.”). “[F]indings satisfying both prongs of our standard are essential before

dismissal with prejudice is appropriate.” Betty K Agencies, Ltd., 432 F.3d at 1339.

Mere negligence or confusion does not justify a finding of willful misconduct.

Zocaras, 465 F.3d at 483.

      In many ways this case parallels the Betty K case. There, as here, the party

alleged to have failed in filing the necessary documents conceded that to be the

case, although in that case they never tried to file with the court, as Smith claims

he did. There, as here, the district court failed to specifically find that lesser

sanctions would not suffice. Also there, as here, the district court did not identify

in its order a “willful or contumacious disregard for court rules.” Betty K, 432
F.3d at 1335. Thus, for the same reasons we were “compelled” to vacate in Betty

K, see id. at 1340, we are compelled to do so here.

      The district court abused its discretion by not making the requisite findings

to dismiss Smith’s complaint for failure to comply with a court order, as it did not

find that Smith had acted willfully or that lesser sanctions were insufficient. On

this record, we vacate and remand the district court’s order dismissing the

complaint. In light of this ruling, we need not address Smith’s appeal of the denial

of his Rule 59(e) motion.

      VACATED AND REMANDED.




                                            4